Title: To George Washington from Timothy Pickering, 14 January 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh Jany 14. 1781.
                        
                        In a memorandum of your Excellency’s which I recd at Totowa is the following—"Ox teams to be provided
                            & used the next campaign." In a resolution of Congress of the 10th of November is the following paragraph: "That if
                            it be deemed preferable by the commander in chief that a proportion of the public horses should be disposed of for draught
                            oxen, to be provided for the ensuing campaign, he be authorised to direct the quarter master general to effect the same in
                            such manner as may be most beneficial to the public service."
                        The public horses which were old & so worn down as not to be worth recruiting, I ordered to be sold.
                            The proceeds of the sales would not billet the residue for one month; much less enable me to purchase oxen to supply the
                            places of the horses sold. The horses which remain will be barely sufficient for the artillery & ammunition
                            & the waggons of officers intitled to carriages seperate from the soldiers. I rather think they will fall short;
                            but this cannot be determined till I receive returns from my deputies.
                        Unless the public should acquire other funds than I have any conception of, the teams requisite for the army
                            cannot be procured, unless by an assessment on the states capable of furnishing them—or by hire. In the latter way alone
                            will good teams & carriages be obtained. An assessment for general use might bring a compotent number of cattle
                            into the field; but probably as unfit for service as the assessed horses sent in the last campaign. Yet, it this moment
                            occurs to me, that one species of assessment would really be beneficial. The New England states are each very capable of
                            furnishing the ox-teams necessary for their respective quotas of troops: and for their own troops they would naturally
                            make much better provision than for the service in general.
                        Should your Excellency think proper to direct ox teams to be provided for the troops of other states, I beg
                            leave to inform you that I know of no way to procure them but by hire; and in this way any number may be obtained in
                            Connecticut alone.
                        The states of New York, New Jersey & Pensylvania (the latter especially) have been little used to
                            oxen, and their services would be less grateful to the troops of those states than those of horses—For expeditions where
                            dispatch is necessary, particularly in the heat of summer, horses will be preferable to oxen. If the troops of one or more
                            states (of Pensylvania for instance) were furnished with horse teams; they might be taken on special occasions for the
                            service of any other line or for a detachment—their places, while absent, to be supplied by ox teams from those lines
                            which were furnished in such manner with horse teams.
                        This subject I mentioned in a memorandum left with Mr Humphry’s to be laid before your Excellency. Most of the
                            foregoing hints had then occurred to me; & I have since thought it my duty explicitly to suggest them.
                        In the same memorandum I mentioned the provision of carriages I had thought of for officers, & for
                            the transporting the camp kettles of the troops. The two horse carts or tumbrils for both purposes may be constructed at
                            Fishkill before the opening of the campaign.
                        By the plan of my department divers officers are intitled to two horse waggons, but none have ever been
                            provided; and many times I have been obliged to furnish a four horse waggon where one with two horses would have answered
                            better, & saved expence. I have proposed to build tumbrils instead of waggons, because they will be one third
                            cheaper, may be made with more ease & in much less time, and are vastly more simple in their movement. Colo.
                            Lutterloh (with whom I have often conversed on the subject for a year past) has informed me that the field officers of
                            Prince Ferdinand’s army were each furnished with such a trumbril. They must be larger than those used in the artillery.
                        I made the estimate of regimental waggons on supposition that the states would compleat their quotas of
                            troops to the new establishment. Were this done, and the number of carriages allowed by the plan of the Qr Master’s
                            department to be furnished, each regt would have 12 four horse waggons. In my estimate they are reduced to 10 and two
                            tumbrils. On a more accurate calculation I am induced to think that four common baggage carts or waggons will carry the
                            tents of the non commissioned officers and privates; to which one may be added for the sick. Two tumbrils (instead of a
                            waggon & tumbril) may suffice for the field officers. They will carry more than the one waggon at present allowed,
                            & be more convenient. If a Colonel has been detached he has (I am told) usually taken his waggon with him,
                            & left his Lt Colo. & Major destitute. With two tumbrils the inconvenience will be remedied—If there be an
                            order to send off the heavy baggage, one of the tumbrils may be loaded & sent away. The same may be done in the
                            case of the captains & subalterns, for whom on the new establishment one waggon cannot possibly answer. The like
                            would be practicable among the General Officers, if allowed two waggons, or one waggon & a tumbril; & less,
                            it clearly appears to me, will not serve them.
                        Great advantages will result from an intire separation of the officers baggage from the tents of the men. The
                            Waggons appropriated to the latter may be kept unincumbered with chests, benches, tables, &c. &c. and the
                            baggage of the former will be secured from plunder.
                        With submission to your Excellency’s opinion, I think the old tents if made into cover for the camp
                            kettles will not answer your expectations. They have sometimes been made into forage bags: but would not pay for the
                            expence of making them up. Camp kettles ever seeemed to me to be a disgusting incumbrance to the troops when they were
                            required to carry them. If covered with close strong cases the difficulty would in a degree be obviated; but then they
                            must be carried at their backs (in the German manner) & each furnished with a lethern belt or sling. If the troops
                            carry their kettles are attacked on their march, the kettles are of course thrown away—For these reasons I request your
                            Excellency’s attention to the method of carrying the kettles proposed in the memorandum I left with Mr Humphrey’s. One two
                            horse tumbril, about six feet in the body in length, with higher sides than usual (like a coal cart) will carry all the
                            kettles of a regiment, with one small bowl to each, until our kettles can be made with covers.
                        Very great disadvantages have arisen from the variety of sizes & fashions of the boats that were
                            mounted on carriages; and probably not half of them will be fit for service another campaign. Colo. Hughes is
                            procuring lumber that will enable him to build a great number of boats. Those for carriages should be uniform and of the same size, to prevent any confusion or delay in mounting them in the dark; for then any carriage would suit any boat,& take up the first which came to hand—Or
                            if for particular purposes a few boats of one or two more sizes & fashions be thought necessary, they may be so
                            distinct in their forms & sizes as to prevent mistakes in mounting them. Should your Excellency approve of my ideas
                            on this subject, & be pleased to mention the different military purposes for which you judge boats or carriages
                            may be required, I will endeavour to have them constructed accordingly. I have the honour to be with great respect your
                            Excellency’s most obedt servant
                        
                            Tim. Pickering Q.M.G.

                        
                     Enclosure
                                                
                            
                                
                                    c.14 January 1781
                                
                            
                            l. Shall Ox-teams be provided for the heavy baggage of the whole main army? Cavalry & artillery as
                                well as infantry?
                            2. If bags for camp kettles are made of the oldest tents, they will soon wear out, & tear with
                                the slightest touch: Major Cogswell & I (before the publication of the Genl Order) had proposed having one two
                                horse waggen so constructed as to carry the kettles of a whole regt.
                            3. In the estimate of waggons necessary for a regt it is proposed to seperate the officers baggage wholly
                                from that of the men; & that the numbers stated will be necessary for a regt of infantry on the new
                                arrangement.
                            4. It seems clear that one waggon to a general officer is insufficient—But 2 will serve a Major Genl
                                & one 4 horse & 1 two horse waggon a brigadier—For the three field officers of a regt one two horse
                                waggon is added—The number of Captains & subalterns in a regt being 27, besides the staff, 2 close waggons
                                will be requisite for their baggage.
                            If the above disposition is approved it is hoped provision may be made accordingly; but must be set about
                                immediately.

                        
                        
                    